Citation Nr: 1814138	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-28 369	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome (IVDS) in excess of 10 percent prior to April 15, 2014, 20 percent from April 15, 2014, and 40 percent from July 29, 2015.

2.  Entitlement to an increased rating for IVDS in excess of 20 percent prior to April 15, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1978 to September 1992.

This matter was last before the Board of Veterans' Appeals (Board) in October 2017 on appeal from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2017, the Board granted in part, and denied in part, the appeal for an increased rating for IVDS.  The same month the representative filed a motion to vacate the October 2017 Board decision which is addressed below.

The Board additionally notes that the issue of entitlement to a TDIU was not addressed in the October 2017 decision but, as discussed below, has been raised in connection with the appeal for an increased rating for IVDS.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an increased rating for IVDS in excess of 20 percent prior to April 15, 2014, and in excess of 40 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904 (2017).

At the time of the October 2017 Board decision, the evidence of record did not include an appellate brief for the Veteran from his representative.  The Board finds that this action in essence denied the appellant his right to representation.  Accordingly, the October 24, 2017, Board decision regarding the issue of entitlement to an increased rating for IVDS is vacated.  38 C.F.R. § 20.904(a)(1).


FINDINGS OF FACT

1.  From May 29, 2009 to April 14, 2014, the Veteran's IVDS was manifested by at least forward flexion of the thoracolumbar spine at 50 degrees, with scoliosis and significant kyphosis, back spasms on use, and pain on movement.

2.  From April 15, 2014, the Veteran's IVDS was manifested by at least forward flexion of the thoracolumbar spine at 40 degrees with pain, and 30 degrees or less, with functional loss due to pain preventing repetitive motion of the lower spine.


CONCLUSIONS OF LAW

1.  From May 29, 2009 to April 15, 2014, the criteria for a 20 percent rating for IVDS have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5242, 5243 (2017).

2.  From April 15, 2014, the criteria for a 40 percent rating for IVDS have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase on May 29, 2009.  Therefore, the period under consideration for the Veteran's claim for an increased rating for his IVDS begins on May 29, 2008.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's IVDS has been rated as 10 percent disabling prior to April 15, 2014, 20 percent disabling from April 15, 2014, and 40 percent disabling effective July 29, 2015 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243.  

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107.

Legal Analysis

The Veteran contends that his back condition has worsened and warrants a greater disability rating that his current disability ratings.

In May 2009, the Veteran presented to the Montgomery VAMC to establish care and complained of low back pain reporting that in the past 12 months his back pain has worsened.  Specifically, the Veteran reported having a constant burning pain that radiates upward to this mid-back and down his buttocks.  He further reported that the pain worsens with increased use of the back and prolonged standing/ working.  The Veteran also reported that the pain is better with NSAIDs, heat, and massage, and that he has no loss of bowel or bladder function.  The examiner provided additional pain medications and ordered an x-ray of his spine for subsequent workup.  

In July 2009, the Veteran received a VA examination.  The examiner noted that the Veteran had significant kyphosis of the lumbar spine, and what appeared to be scoliosis.  Range of motion findings included flexion at 85 degrees, extension at 30 degrees, right and left lateral bending were both at 30 degrees, and right and left lateral rotation were 50 degrees.  The examiner further noted that there appeared to be no loss of function due to pain, fatigue, weakness, lack of endurance or incoordination, and that the Veteran had an operative scar in the midline of the L4-L5 region.  The Veteran's x-rays revealed severe degenerative disc disease, osteophyte formation, and levoscoliosis.  The examiner diagnosed the Veteran with degenerative disc disease and spondylosis at multiple levels of the lumbar spine noting that the Veteran has a moderate to moderately severe disability from his low back condition.

The Veteran had complaints of chronic back pain in March 2010, August 2010, and again in November 2010 when the Veteran reported aggravating his back with lifting a trailer and having back spasms along with his back pain.  Subsequent x-rays and an MRI In March 2011 revealed degenerative arthritis of the spine with foraminal stenosis.

In March 2014, the Veteran received another MRI of his lumbar spine which revealed in part, moderate chronic desiccation at T12-L1 and L1-2 the annulus causing mild spinal stenosis, and mild subluxation at L2-3 causing moderate desiccation of the annulus, causing moderate spinal stenosis and severe foramina encroachments.

On April 15, 2014, the Veteran received a Back Condition Disability Benefits Questionnaire (DBQ) where the Veteran was diagnosed with having IVDS with radiculopathy, and spinal stenosis.  The Veteran's range of motion findings included forward flexion at 50 degrees limited to 40 degrees with pain, extension at 15 degrees, right and left lateral flexion at 5 degrees, and right and left lateral rotation at 10 degrees.  The examiner noted that the Veteran had pain on movement and was unable to perform repetitive-use testing due to the severity of his pain.  The examiner estimated that the Veteran would lose 5 degrees of motion due to pain and/or functional loss.  The examiner further noted that the Veteran had guarding or muscle spasms resulting in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.    The Veteran did not have any incapacitating episodes.

On July 29, 2015, the Veteran received another Back Condition DBQ.  Range of motion findings showed that the Veteran's forward flexion was between 0 to 40 degrees, with a combined range of motion of 120 degrees.  The examiner noted pain on movement and pain with weight bearing.  The examiner further noted that after repetitive use, the Veteran had a decrease in range of motion of 0 to 30 degrees.  The examiner did not find muscle spasms, localized tenderness and guarding resulting in an abnormal gait, nor was there evidence of ankylosis.  The examiner noted that the Veteran uses a cane on a constant basis to ambulate.

In considering the evidence of record, the Board finds that the Veteran's back disability requires staged ratings based on the severity of his condition in different time periods.  As noted above, the Veteran is currently assigned staged ratings of 10 percent disability prior to April 15, 2014, a 20 percent rating from April 14, 2014 to July 29, 2015, and a 40 percent rating thereafter.  Here, however, the Board finds that the Veteran's back disability warrants at least a 20 percent disability rating for the period prior to April 15, 2014, and at least a 40 percent rating thereafter.

Beginning with the period prior to April 15, 2014, when considering functional loss due to pain in addition to the other evidence of record, the evidence shows significant kyphosis and levoscoliosis, constant complaints of pain and muscle spasm on use, and the 2009 examiner described the Veteran's back disability as moderate to moderately severe.  Given this level of disability, the Board finds that a 20 percent rating more nearly approximates the level of disability for this period.

With regard to the period beginning on April 15, 2014, the Board finds that it equates with the level of severity noted in the 40 percent criteria, particularly when considering functional loss due to pain.  The April 2014 examiner noted that the Veteran's forward flexion was limited to 40 degrees due to pain, and he could not perform repetitive motion of his spine due to pain.  Additionally, he had an abnormal gait and required a cane to ambulate.  Considering functional loss, and limitation of motion, the Board finds that a 40 percent rating is warranted for the period beginning on April 15, 2014.

Accordingly, the Board finds that the Veteran is entitled to a 20 percent disability rating for the period prior to April 15, 2014, and a 40 percent rating thereafter.  The Veteran is advised that the Board's decision herein is a partial grant of the appeal for an increased rating for IVDS; this decision is not a final determination as to whether the Veteran warrants a rating in excess of 20 percent prior to April 15, 2014, or a rating in excess of 40 percent thereafter.  As discussed below, that issue is remanded for additional development.


ORDER

The Board's October 24, 2017 decision addressing entitlement to an increased rating for IVDS is vacated.

Entitlement to a 20 percent rating for IVDS from May 29, 2009 to April 14, 2014 is granted.

Entitlement to a 40 percent rating for IVDS from April 15, 2014 is granted.



	(CONTINUED ON NEXT PAGE)



REMAND

In an October 2017 appellate brief, the representative argues that the prior October 2017 Board decision should have raised the issue of entitlement to a TDIU because the evidence shows that the Veteran is unable to work as a result of at least some of his service-connected disabilities.  In this regard, the representative asserts that a November 2016 VA examination shows that the Veteran reported that he used to work in construction but that he now walks with a cane and cannot walk or stand for more than five minutes without using a cane.  The Board's review of the claims file also shows that the Veteran reported that he last worked in February 2014.  See March 2015 VA treatment record.  Accordingly, the Board agrees that the issue of entitlement to a TDIU has been raised by the evidence of record as part and parcel of the appeal for an increased rating for IVDS.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The evidence also suggests that the Veteran may have applied for disability benefits from the Social Security Administration.  In October 2015, he reported that he was planning on filing for Social Security benefits; one month later, he reported that he had received notice that he needed to have some medical forms completed for his "disability claim."  See October 2015, November 2015 VA treatment records.  While the specific type of disability claim referred to in the November 2015 record is not clear, given the Veteran's October 2015 statement, it appears likely that he did indeed file for disability benefits from the Social Security Administration.  Significantly, no attempts to obtain these records have been made.  In light of the Veteran's many service-connected disabilities (including of the spine, knees, and lower extremities), such outstanding records are likely pertinent to the appeal and therefore should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, to the extent there are any outstanding VA treatment records, these too should be associated with the claims file.

In the October 2017 appellate brief, the representative also argues that the most recent examination of the spine, which took place in July 2015, is inadequate because the examiner there, who is identified in the examination report as a VA physician assistant, did not actually have a medical license and therefore his medical credentials were "a fabrication by VA."  The Board does not find merit in this argument. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  However, given that the most recent examination took place in 2015, the Board finds that a more contemporaneous examination would assist the Board in evaluating the current severity of the Veteran's IVDS.  Accordingly, the Board finds that a new examination should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

2.  Obtain any outstanding VA treatment records, to include records from the VA Central Alabama Health Care System from November 2016 to the present.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his IVDS.  The electronic claims folders should be made available to the examiner for review in conjunction with the examinations and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the spine.

To the extent feasible, the examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also fully describe all occupational impairment related to the service-connected spine disability.

A complete rationale should accompany any opinion provided.

4.  After completing any additional development deemed necessary, readjudicate the claims, to include the issue of entitlement to a TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

